Table of Contents
1.0	REISSUE APPLICATION	3
1.1	Summary	3
2.0	REASON FOR REISSUE	3
3.0	IDS	4
4.0	CLAIM INTERPRETATION	4
5.0	CLAIM REJECTIONS 35 U.S.C. 103	8
5.1	Von Novak, Kirby (cl. 1-15)	9
6.0	DOUBLE PATENTING	23
7.0	CONCLUSION	24
7.1	Pertinent Art	24



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.0	REISSUE APPLICATION

1.1	Summary

This office action is for the examination of reissue application 16/854,232 filed September 14, 2017 of US Patent Number  US 10,236,724 B2 issued to Lee et al. March, 19, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-15 are patent claims wherein claims  12 and 14 are amended in this Reissue application.
2.0	REASON FOR REISSUE

	By reason of the patentee claiming more or less that he had the right to claim in the patent. 
The patent is wholly or partly inoperative because of at least one error in patented independent Claim 12, in that at least one recitation of the claim was written too narrowly such that Applicants have claimed less than they had a right to. Specifically, independent  Claim 12 unnecessarily recites “a power receiving unit (PRU) control signal". Accordingly, this Reissue Application intends to correct this defect in at least independent Claim 12 by more broadly reciting the present invention therein, by deleting “a power receiving unit (PRU)” so that the claim recites “a control signal”.

3.0	IDS
With respect to the Information Disclosure Statements (PTO/SB/08A and 08B or its equivalent) filed on 8/13/2020 and 10/14/2020 and considered with this action, the information cited has been considered as described in the MPEP. Note that MPEP 2256 indicate that degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.

4.0	CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.
A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Accordingly, Examiner concludes that Applicant has not acted as its own lexicographer.

B.	Claim Interpretation under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claims 18-56 contains functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th ¶).  This is the Examiner’s Primary Position herein.  Each such limitation will be discussed in turn as follows:

“power receiver” (claim 6)
Claim 6 recites, “power receiver configured to receive power from a wireless power transmitter”. It does not use means, but it provides no structure, therefore “power receiver”  can be deemed a generic placeholder that substitutes for means and is modified by functional language, “to receive power from a wireless power transmitter”. There is no further structure of the term “power receiver” recited in claim 6. The three-prong test is met and 112(f) is invoked. In light of the finding that “power receiver” invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for “power receiver” is shown in Fig. 11 comprising a resonator 1155  described in col. 18, lines 64-65, col. 18, lines 36-41. Resonator circuit is shown in Fig. 16 comprising a resonator coil coupled to capacitors.
Therefore the Corresponding structure of  “power receiver” is resonator coil coupled to capacitors.  
“communication module” (claim 6)
Claim 6 recites, “communication module configured to receive, from the wireless power transmitter, a time set value that is set for checking cross connection.” It does not use means, but it provides no structure, therefore “communication module”  can be deemed a generic placeholder that substitutes for means and is modified by functional language, “to receive, from the wireless power transmitter, a time set value that is set for checking cross connection.” There is no further structure of the term “communication module” recited in claim 6. The three-prong test is met and 112(f) is invoked. In light of the finding that “communication module” invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner does not find any structure associated with the “communication module” in the specification of the ‘724 patent rather it provides only a functional description of “communication module” to receive, from the wireless power transmitter, a time set value that is set for checking cross connection (col. 3, lines 22-25). For the purpose of examination the Examiner considers “communication module” same as COMMUNICATION UNIT 1151 shown in Fig. 11 or the box 252, 253 (CONTROLLER/COMMUNICATION UNIT) in the WIRELESS POWEER RECEIVING UNIT (PRU) 250 shown in Fig. 3 and described in the specification at col. 18, lines 46-54. Since there is no further structure of “communication module” the Examiner interprets the term according to the ordinary meaning of “communication1”.

“controller” (claim 6)
Claim 6 recites, “controller configured to: generate a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, and maintain the second load status for time corresponding to the received time set value”. It does not use means, but it provides no structure, therefore “controller”  can be deemed a generic placeholder that substitutes for means and is modified by functional language, “to: generate a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, and maintain the second load status for time corresponding to the received time set value.” There is no further structure of the term “controller” recited in claim 6. The three-prong test is met and 112(f) is invoked. In light of the finding that “controller” invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof.
Based upon a review of the specification, the Examiner does not find any structure associated with the term “controller” other than the box 252 shown in Fig. 2 (for example), rather it provides only a functional description of “controller” used for turning on/off  switching unit 256 (col. 8, lines 19-20). For the purpose of examination the Examiner interprets the term according to its ordinary meaning.2 
5.0	CLAIM REJECTIONS 35 U.S.C. 103 

 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.1	Von Novak, Kirby (cl. 1-15)

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Novak et al. (US 9660478 B2) in view of Kirby et al. (US 8452235 B2).
1. (Original) A method of controlling a wireless power receiver, the method comprising:
Von Novak discloses method of controlling a wireless power receiver 108 (Fig. 1).

receiving, by a power receiver, power from a wireless power transmitter;
Von Novak discloses  power receiver 108 receiving power from a wireless power transmitter 104 (Fig. 1).

receiving, from the wireless power transmitter, a time set value that is set for checking cross connection;
Von Novak discloses checking cross connection of wireless transmitter units (PTU#1, PTU#2) and wireless power receiving units (PRU#1, PRU#2, PRU#3, PRU#4) (Fig. 7B) by comparing a time period with a predetermined time period (col. 5, lines 10-22).

    PNG
    media_image1.png
    246
    586
    media_image1.png
    Greyscale

Von Novak. Fig. 7B
To the extent that Von Novak may not specifically disclose the time period (“time set value”) is received from the wireless power transmitter it would have been obvious over Kirby et al.
Kirby et al. (US 8452235 B2) teaches method of controlling wireless receiver wherein each existing wireless receiver device 300 (Fig. 7) is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter 200 (Fig. 7) sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62)(Fig. 12B).

    PNG
    media_image2.png
    294
    580
    media_image2.png
    Greyscale

Kirby. Fig. 12B

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power. 

in response to receiving the time set value, generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status; and
Von Novak discloses generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status (impedance change) (col. 3, line 60 to col. 4 line 6) (see Fig. 9, 910, “vary the power signal”).
Additionally, Kirby et al. (US 8452235 B2) discloses power receiver comprising controller 316 (Fig. 8) generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status by turning ON and OFF switch S2B for connecting and disconnecting dummy load (Fig. 11B, 11C). Kirby further disclosed first and second load status corresponding to 0 and 1 power states respectively. Higher power states being interpreted as 1 and lower power states being interpreted as 0 (col. 12, lines 4-6, 10-12).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by generating a power variation in the wireless power receiver by converting a load status from a first load status (dummy load connected) to a second load status (dummy load disconnected) disclosed by Kirby et al. for receiving power. 

maintaining the second load status for a time corresponding to the received time set value.
Von Novak discloses  means for detecting an impedance change in a wireless charging field generated by the wireless charger within a first time period..
Additionally, Kirby et al. (US 8452235 B2) teaches maintaining the second load status (full power) for a time 450’ corresponding to the received time set value (Fig. 12B). More specifically, Kirby discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450' (col. 13, lines 58-60).

2. (Original) The method of claim 1, further comprising:
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.

returning to the first load status, upon a lapse of the time corresponding to the received time set value.
Kirby discloses returning to the first load status (0 power state), upon a lapse of the time corresponding to the received time set value because the device is shut off or it does not need any more power (col. 16, lines 17-20).

3. (Original) The method of claim 1, wherein converting the load status comprises switching a switch connected to a dummy load to an ON state in response to receiving the time set value, and
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.
Kirby et al. (US 8452235 B2) discloses converting the load status comprises switching a switch S2B connected to a dummy load R2 to an ON state (Fig. 11B).
wherein maintaining the second load status comprises maintaining the ON state for the time corresponding to the received time set value.
Kirby et al. (US 8452235 B2) discloses maintaining the second load status comprises maintaining the ON state for the time corresponding to the received time set value.

4. (Original) The method of claim 3, further comprising:
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.

switching the switch to an OFF state, upon a lapse of time corresponding to the received time set value.
Von Novak disclosed receiver 508 having switching circuitry for turning OFF (disconnecting) the receive antenna that also changes the “load” as “seen” by the transmitter 404 (FIG. 2) (col. 14, lines 38-44). 

5. (Original) The method of claim 1, wherein the power variation in the wireless power receiver is caused by a load variation due to the conversion of the load status.
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.
Von Novak disclosed detecting (avoidance) of cross connection of a chargeable device in communication with the wireless charger by varying power signals transmitted by a power transmitter of the wireless charger and the wireless charger receiving information regarding power signals received by the chargeable device. Von Novak further disclosed causing power variation by adding additional loads (col. 24, lines 9-20).

6. (Original) A wireless power receiver, comprising:
Von Novak discloses wireless power receiver 108 (Fig. 1).

    PNG
    media_image3.png
    236
    496
    media_image3.png
    Greyscale


a power receiver configured to receive power from a wireless power transmitter;
Von Novak discloses power receiver 108 configured to receive power from a wireless power transmitter 104 (Fig. 1).

a communication module configured to receive, from the wireless power transmitter, a time set value that is set for checking cross connection; and
Von Novak discloses a communication module 725 (Transceiver) configured to receive, communication from the wireless power transmitter (Fig. 7C) (col. 18, 18-34).
Von Novak may not disclose communication module 725 receiving a time set value that is set for checking cross connection.
Kirby et al. (US 8452235 B2) teaches each existing device is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62).(Fig. 12B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power. 

a controller configured to: generate a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, and
Von Novak discloses receiver comprising controller 516 (Fig. 5) generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status (impedance change) (col. 3, line 60 to col. 4 line 6) (see Fig. 9, 910, “vary the power signal”).
Additionally, Kirby et al. (US 8452235 B2) discloses power receiver comprising a controller 316 (Fig. 8) generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status by turning ON and OFF switch S2B for connecting and disconnecting dummy load (Fig. 11B, 11C). Kirby further disclosed first and second load status corresponding to 0 and 1 power states respectively. Higher power states being interpreted as 1 and lower power states being interpreted as 0 (col. 12, lines 4-6, 10-12).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by generating a power variation in the wireless power receiver by converting a load status from a first load status (dummy load connected) to a second load status (dummy load disconnected) disclosed by Kirby et al. for receiving power. 

maintain the second load status for time corresponding to the received time set value.
Von Novak discloses  means for detecting an impedance change in a wireless charging field generated by the wireless charger within a first time period..
Additionally, Kirby et al. (US 8452235 B2) teaches maintaining the second load status (full power) for a time 450’ corresponding to the received time set value (Fig. 12B). More specifically, Kirby discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450' (col. 13, lines 58-60).

7. (Original) The wireless power receiver of claim 6, wherein the controller is further configured to return to the first load status, upon a lapse of the time corresponding to the received time set value.
Von Novak and Kirby discloses all of the limitations of claim 6 as set forth above.
Kirby discloses returning to the first load status (0 power state), upon a lapse of the time corresponding to the received time set value because the device is shut off or it does not need any more power (col. 16, lines 17-20).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the controller disclosed by Von Novak by adding wherein the controller is further configured to return to the first load status, upon a lapse of the time corresponding to the received time set value disclosed by Kirby et al. because the device is shut off or it does not need any more power.

8. (Original) The wireless power receiver of claim 6, further comprising:
Von Novak and Kirby discloses all of the limitations of claim 6 as set forth above.
a dummy load connected in parallel between the power receiver and a load of the wireless power receiver; and
Von Novak did not disclose a dummy load connected in parallel between the power receiver and a load of the wireless power receiver.
Kirby et al. (US 8452235 B2) discloses a dummy load R2 connected in parallel between the power receiver and a load of the wireless power receiver (Fig. 11B).
At the time the invention was made it would have been obvious to add a dummy load connected in parallel between the power receiver and a load of the wireless power receiver for detecting a wireless receiver.

a switch configured to selectively connect the dummy load to the power receiver.
Kirby et al. (US 8452235 B2) discloses a switch S2B configured to selectively connect the dummy load R2  to the power receiver (Fig. 11B).

9. (Original) The wireless power receiver of claim 8, wherein the controller is further configured to generate the load variation by switching the switch from an OFF state to an ON state and to maintain the ON state for the time corresponding to the received time set value.
Von Novak and Kirby discloses all of the limitations of claim 8 as set forth above.
Kirby et al. (US 8452235 B2) discloses power receiver comprising controller 316 (Fig. 8) to generate the load variation by switching the switch S2B from an OFF state to an ON state and to maintain the ON state for the time corresponding to the received time set value for creating a "tuned dummy-load state" for the receive antenna 304. (col. 11, lines 17-29) (Fig. 11B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the controller disclosed by Von Novak by adding wherein the controller is further configured to generate the load variation by switching the switch from an OFF state to an ON state and to maintain the ON state for the time corresponding to the received time set value disclosed by Kirby et al. for creating a "tuned dummy-load state" for the receive antenna for receiving power. 

10. (Original) The wireless power receiver of claim 9, wherein the controller is further configured to return to the first load status by switching the switch from the ON state to the OFF state, upon a lapse of the time corresponding to the received time set value.
Von Novak and Kirby discloses all of the limitations of claim 9 as set forth above.
Von Novak disclosed power receiver 508 comprising controller 516 (Fig. 5) connected to  switching circuitry 512 for turning OFF (disconnecting) the receive antenna that also changes the “load” as “seen” by the transmitter 404 (FIG. 2) (col. 14, lines 38-44). 
Additionally, Kirby et al. (US 8452235 B2) discloses power receiver comprising a controller 316 (Fig. 8) switching the switch S2B from the ON state to the OFF state, upon a lapse of the time corresponding to the received time set value.(Fig. 11C).
11. (Original) The wireless power receiver of claim 6, wherein the power variation in the wireless power receiver is caused by a load variation due to the conversion of the load status.
Von Novak and Kirby discloses all of the limitations of claim 6 as set forth above.
Von Novak disclosed detecting (avoidance) of cross connection of a chargeable device in communication with the wireless charger by varying power signals transmitted by a power transmitter of the wireless charger and the wireless charger receiving information regarding power signals received by the chargeable device. Von Novak further disclosed causing power variation by adding additional loads (col. 24, lines 9-20).

12. (Once Amended) A method for controlling a wireless power transmitter, the method comprising:
Von Novak discloses method for controlling a wireless power transmitter 404 (Fig. 4).

transmitting, to a wireless power receiver, a time set value that is set for checking cross connection;
Von Novak discloses transmitting 404, to a wireless power receiver 508, and receiving communication signal from receiver during a predetermined period of time for determining cross connection  (col. 3 line 60 to col. 4, line 6). 
Von Novak did not specifically disclose transmitting to a wireless power receiver a time set value that is set for checking cross connection.
Kirby et al. (US 8452235 B2) teaches each existing device is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62).(Fig. 12B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power.

detecting a load variation of the wireless power receiver;
Von Novak discloses detecting a load variation (impedance change) of the wireless power receiver (col. 3 line 60 to col. 4 line 6).

comparing the time set value with a period of the load variation; determining whether the wireless power receiver is cross-connected, based on the comparison result; and

Von Novak discloses comparing load variation patterns and detecting impedance change during a predetermined time period to determine whether the wireless power receiver is cross-connected (col. 22 line 37 to col 23 line 36)(Fig. 10A, 10B).

in response to determining that the wireless power receiver is cross-connected, transmitting a control signal with a permission field indicating that the wireless power receiver is not permitted due to the cross connection.
Von Novak discloses receiver is not permitted due to the cross connection (avoidance of cross-connection of a chargeable device) by detecting an impedance change above an impedance change threshold within a first time period (col. 6, line 56 to col. 7 line 4). 

13. (Original) The method of claim 12, further comprising:
Von Novak and Kirby et al. discloses all of the limitations of claim 12 as set forth above.

transmitting power to the wireless power receiver, in response to determining that the wireless power receiver is not cross-connected.
Von Novak discloses transmitting power to the wireless power receiver, in response to determining that the wireless power receiver is not cross-connected (avoidance of cross-connection of a chargeable device) (col. 6, line 56 to col. 7 line 4). 

14. (Once Amended) A wireless power transmitter, comprising:
Von Novak discloses power transmitter 404 (Fig. 4).

a communication module configured to transmit, to a wireless power receiver, a time set value that is set for checking cross connection; and
Von Novak discloses a communication module 725 (Transceiver) configured to receive, communication from the wireless power transmitter (Fig. 7C) (col. 18, 18-34).
Von Novak may not disclose communication module 725 receiving a time set value that is set for checking cross connection.
Kirby et al. (US 8452235 B2) teaches each existing device is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62).(Fig. 12B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power. 

a controller configured to:
detect a load variation of the wireless power receiver,
Von Novak discloses a controller 415 configured to detect a load variation (impedance change) of the wireless power receiver (col. 4, lines 22-36).

compare the time set value with a period of the load variation, determine whether the wireless power receiver is cross-connected, based on the comparison result, and

Von Novak discloses comparing load variation patterns and detecting impedance change during a predetermined time period to determine whether the wireless power receiver is cross-connected (col. 22 line 37 to col 23 line 36)(Fig. 10A, 10B).

in response to determining that the wireless power receiver is cross-connected, transmit, through the communication module, a [power receiving unit (PRU)] control signal with a permission field indicating that the wireless power receiver is not permitted due to the cross connection.
Von Novak discloses wireless receiver is not permitted due to the cross connection (avoidance of cross-connection of a chargeable device) by detecting an impedance change above an impedance change threshold within a first time period (col. 6, line 56 to col. 7 line 4). 
15. (Original) The wireless power transmitter of claim 14, further comprising a power transmitter, and,
Von Novak and Kirby et al. discloses all of the limitations of claim 14 as set forth above.
wherein the controller is further configured to transmit, through the power transmitter, power, in response to determining that the wireless power receiver is not cross-connected.
Von Novak discloses controller 415 configured to transmit, through the power transmitter 404, transmitting power to the wireless power receiver 508, in response to determining that the wireless power receiver is not cross-connected (avoidance of cross-connection of a chargeable device) (col. 6, line 56 to col. 7 line 4; col. 12 lines 9-20). (Fig. 4 and Fig. 5).
6.0	DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-15, and 1-4 respectively of U.S. Patent No. 9,806,554. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-15, and 1-4 of U.S. Patent No. 9,806,554 disclose all of the limitations of claims 1-15 respectively of the instant reissue application.
7.0	CONCLUSION

7.1	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueno et al. (EP 2515414 A1) discloses wireless power transmission device.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Communication (data transmission) (electric systems) (telecommunication): The transmission of information from one point to another by means of electromagnetic waves. (IEEE 100. The Authoritative Dictionary of IEEE Standard Terms, Seventh Edition).
        2 Controller: A functional unit in a computer system (processor) that controls one or more units (IEEE 100. The Authoritative Dictionary of IEEE Standard Terms, Seventh Edition).